                                                                                                  USDC SDNY
                                                               250 WEST 55TH STREET               DOCUMENT
                                                               NEW YORK, NY 10019-9601
                                                                                                  ELECTRONICALLY FILED
                                                               TELEPHONE: 212.468.8000            DOC #:
                                                               FACSIMILE: 212.468.7900
                                                                                                  DATE FILED: 5/6/2021
                                                               WWW.MOFO.COM


                                                                                   MEMORANDUM ENDORSED
           May 6, 2021
                                                                                              Writer’s Direct Contact
                                                                                              +1 (212) 468.8203
                                                                                              JLevitt@mofo.com
           Via CM/ECF
           Hon. Gregory H. Woods
           United States District Judge
           Southern District of New York
           Daniel Patrick Moynihan U.S. Courthouse
           500 Pearl Street
           New York, NY 10007

           Re:      Skiadas v. Acer Therapeutics Inc. et al., No., 1:19-cv-06137-GHW; Letter Requesting
                    Stay and Extension of the Briefing Schedule

           Dear Judge Woods:

           We represent the Defendants in the above-referenced action and write, jointly with Plaintiff’s
           counsel, to inform the Court that the parties have reached a settlement in principle following
           mediation. To provide time to negotiate and finalize the settlement papers, the parties jointly
           request a sixty day stay of the case schedule (ECF No. 66), and a corresponding extension of
           the schedule for Defendants’ motion to dismiss the Third Amended Complaint. 1

           This is Defendants’ first request for an extension. The parties request this stay and extension
           to preserve the parties’ and the Court’s resources, to avoid burdening the Court and parties
           with potentially unnecessary motion practice, and to allow the parties time to finalize the
           amicable resolution of this action and file a motion for preliminary approval of the
           settlement.


           Respectfully submitted,

           /s/ Jamie Levitt

           Jamie Levitt

           cc:      All counsel of record (via ECF)

           1
            Pursuant to the March 1, 2021, Order, Defendants’ motion to dismiss is due June 1, 2021, Plaintiff’s
           opposition brief is due July 1, 2021, and Defendants’ reply is due July 22, 2021. (ECF No. 108.)

Application granted. The parties’ May 6, 2021 request to stay the case, Dkt. No. 112, is granted. The case is stayed until July 6,
2021. The parties are directed to submit a joint status letter no later than July 1, 2021. The Clerk of Court is directed to note
the stay of this case until July 6, 2021 and to terminate the motion pending at Dkt. No. 112.
SO ORDERED.                                                                  _____________________________________
                                                                                    GREGORY H. WOODS
Dated: May 6, 2021                                                                 United States District Judge
New York, New York
